DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/05/2022 has been entered.
 Terminal Disclaimer
The terminal disclaimer filed on 08/05/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of application number 16/179,353 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ware et al. (2017/0210519) in view of Osgar et al. (WO 89/07575).
Re-claims 1, 14, ware et al. disclose, in figs. 14, a container system comprising 
a liner410;
a fitment ; and
a container 408, wherein the fitment includes:
a liner fitment 422 having a liner joining surface 412 joined to the liner and defining a liner fitment aperture ; and
a retainer 404, including a container joining surface 438, the container joining surface configured to be joined to a container, wherein the retainer defines an aperture suitable
for receiving the liner fitment and wherein the liner fitment is held in the aperture by a
load-bearing feature formed by an outer surface of the liner fitment and surface of the retainer, and the container surrounds the liner and wherein the retainer is threaded at an end of the retainer aperture (see fig. 10).
	Ware et al. lack to disclose the liner fitment comprising a fluoropolymer.
 Osgar et al.  teach, in fig. 3 and page 10, lines 14-24, a liner fitment comprising a fluoropolymer.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, in view teaching or Osgar et al., to make the invention of Ware et al. with liner fitment comprising a fluoropolymer as strong plastic material for chemical liner of a fluid container.
	Re-claim 2, wherein the load-bearing feature
includes an annular surface on an end of the fitment and wherein the annular surface extends
beyond the aperture of the retainer.
Re-claim 3, wherein the load-bearing feature is

positioned on a surface of the aperture of the retainer and a corresponding surface of the liner
fitment.
Re-claim 4, wherein the liner joining surface is disposed on an annular flange 4.
Re-claim 6, wherein the retainer includes one or more vent holes , allowing fluid communication between a first side of the retainer to a second side of the retainer, the second side of the retainer being opposite the first side of the retainer.
Re-claim 9, wherein the retainer comprises a polymer.

Claim 5 is  rejected under 35 U.S.C. 103 as being unpatentable over Ware et al. in view of Osgar et al., and further in view Document KR 10-1438507.
The KR Document teaches, in figs. 2, a liner fitment 40 having  a  liner joining surface   is
disposed on one or more curved surfaces extending from a first end point to a second end point.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, in view teaching of the KR Document, to modify the invention of Ware et al. in view of Osgar et al. with the a  liner joining surface   is
disposed on one or more curved surfaces extending from a first end point to a second end point in order to enhance more bonding surface between the liner and the fitment.

Claims 1, 4, 10-12, 14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Larson (5,154,308) in view of Osgar et al. (WO 89/07575).
 Re-claims 1, 14, Larson discloses, in figs. 3 and 4, a container system comprising 
a liner22;
a fitment ; and
a container 18, wherein the fitment includes:
a liner fitment 96  having a liner joining surface 102 joined to the liner and defining a liner fitment aperture ; and
a retainer 86, including a container joining surface 56, the container joining surface configured to be joined to a container, wherein the retainer defines an aperture suitable
for receiving the liner fitment and wherein the liner fitment is held in the aperture by a
load-bearing feature formed by an outer surface of the liner fitment and surface of the retainer, and the container surrounds the liner and wherein the retainer is threaded at an end 60  of the retainer aperture.
	Larson lacks to disclose the liner fitment comprising a fluoropolymer.
 Osgar et al.  teach, in fig. 3 and page 10, lines 14-24, a liner fitment comprising a fluoropolymer.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, in view teaching or Osgar et al., to make the invention of Larson with liner fitment comprising a fluoropolymer as strong plastic material for chemical liner of a fluid container.
Re-claim 4, wherein the liner joining surface is disposed on an annular flange 100.
Re-claim 10, wherein the liner fitment includes one or more first connection features 96 located on the outer surface of the liner fitment and the retainer includes one or more second connection features 86 , and the liner fitment and the retainer are joined via interface of the one or more first connection features and the one or more second connection features.
Re-claims 11, 16, wherein an O-ring 109 is located between the liner fitment and the retainer.
Re-claims 12, 17, further comprising an annular groove 118 in an outer surface of the liner fitment, wherein the O-ring is located within the annular groove.
Allowable Subject Matter
Claims 13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-6, 9-12, 14, 16 and 17 have been considered but are moot in view of new ground rejections as alleged above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN M. NGO whose telephone number is (571)272-4545. The examiner can normally be reached Mon-Fri from 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL R DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIEN M NGO/               Primary Examiner, AU 3754, Art Unit 3754                                                                                                                                                                                         September 10, 2022